IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,865



EX PARTE MARIO GUADALUPE GARCIA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. F-08-59015-K IN THE CRIMINAL DISTRICT COURT NO. 4

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual
abuse of a child under fourteen and was sentenced to thirty-two years' imprisonment. The Fifth
Court of Appeals affirmed the conviction.  Garcia v. State, No. 05-10-00291-CR (Tex. App. - Dallas
del. Jul 28, 2011). 
	Applicant contends he was denied his right to file a pro se petition for discretionary review.
The trial court has entered findings of fact and conclusions of law and recommends that relief be
granted. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). Based on the trial court's
findings, Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the Fifth Court of Appeals in Cause No. 05-10-00291-CR that affirmed
his conviction in Cause No. F-08-59015 from the Criminal District Court No. 4 of Dallas County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish